DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to communication filed on 5/12/2021 in which claims 4-19 are pending and claims 1-3 are cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-16, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Lin (20150257316) teaches  isolator is made of a thermally conductive and electrically insulating material; depositing first and second metal films respectively on the first and second sides of the isolator to provide a metallized isolator while the prior art of Kume teaches a semiconductor device 
including: a substrate; an insulating interlayer provided over the substrate; a first metal film which is provided with a plurality of interconnect trenches within the insulating interlayer. However the above prior arts in combination fail to anticipate or render obvious the following recited features: a first layer contacting the first conductive layer and another portion of the first portion and being provided around a bottom portion of the second portion, the first layer including titanium or including silicon and carbon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20190280087-$ or US-20190088553-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633